Citation Nr: 1015170	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected non-proliferative diabetic 
retinopathy.

2.  Entitlement to an effective date earlier than May 15, 
2007 for the award of additional benefits for a dependant 
spouse. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1954 to December 1976.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2007 rating decision, and a June 
2007 letter issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In its April 2007 rating decision, the RO granted the 
Veteran's service-connection claim for diabetic retinopathy; 
a noncompensable (zero percent) disability rating was 
assigned.  The Veteran disagreed with this initial rating, 
and perfected an appeal as to that issue.
 
Subsequently, in a June 2007 letter, the RO granted the 
Veteran's claim for additional compensation for his dependent 
spouse.  The RO assigned an effective date of May 15, 2007.  
The Veteran disagreed with the assigned effective date, and 
perfected an appeal as to that issue as well.  

The appeals have been merged for the sake of economy.

Clarification of issue on appeal

The RO awarded the Veteran service connection for a 
chorioretinal scar of the Veteran's left eye in January 1995; 
a noncompensable (zero percent) rating was assigned, 
effective May 25, 1994.  Years later, in the above-referenced 
April 2007 rating decision, the RO granted the Veteran's 
service-connection claim for diabetic retinopathy.  The RO 
rated the retinopathy noncompensably disabling effective 
March 9, 2006, and  "combined this eye condition with [the 
Veteran's] current chorio-retinal scar, left eye."  See the 
RO's April 2007 rating decision, page 1.  

The Veteran is currently appealing the RO's initial rating of 
his service-connected diabetic retinopathy alone.  See the 
Veteran's May 2007 Notice of Disagreement.  The Veteran has 
not claimed that his other service-connected eye disability 
[his retinal scar] has increased in severity, nor has the RO 
adjudicated an increased rating claim as to that issue.  
Indeed, both disabilities are distinct from each other and 
can be separately rated under different diagnostic codes in 
Part 4 of the Code of Federal Regulations.  Accordingly, the 
Board will treat the Veteran's diabetic retinopathy as 
separate from his service-connected retinal scar, and will 
adjudicate the Veteran's increased rating claim as one for 
retinopathy alone.   

Issues not on appeal

In a July 2008 decision, the Board denied the Veteran's 
service-connection claim for heart disease.  Subsequently, in 
March 2009, the Board also denied the Veteran's increased 
disability rating claim for his service-connected right ear 
hearing loss.  The Board's decisions are final.  See 38 
C.F.R. § 20.1100 (2009).

Referred Issue

In support of his claim for an increased rating, the Veteran 
submitted a February 2007 statement from a private physician, 
Dr. L.A.H.  Dr. L.A.H. reported that the Veteran had 
cataracts, "which can also be worsened by diabetes."  It is 
unclear if the Veteran is contending that service connection 
for cataracts as second to diabetes based on aggravation.  
Accordingly, this matter is referred to the RO for further 
action, if necessary.  


FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran's diabetic retinopathy is manifested by corrected 
visual acuity of 20/20 in the left eye and 20/20 in the right 
eye; there is no evidence of field loss, pain, rest-
requirements, or episodic incapacity.

2.  The evidence does not show that the Veteran's service-
connected diabetic retinopathy is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

3.  The Veteran married his spouse in August 1991.

4.  In March 2006, the Veteran was awarded a 30 percent 
combined disability rating, effective February 24, 2006.  

5.  In an April 2006 letter, the RO informed the Veteran that 
in order to receive additional benefits for any dependent, he 
must first file a completed VA Form 21-686c.  A copy of the 
form was enclosed with the letter.
6.  The Veteran submitted a claim for the addition of his 
spouse as a dependent on May 15, 2007.

7.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is June 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
greater, for the Veteran's service-connected diabetic 
retinopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).

3.  An effective date prior to May 15, 2007, with the date of 
commencement of payment on June 1, 2007, for additional 
compensation benefits because of the Veteran's dependent 
spouse, is not warranted. 38 U.S.C.A. §§ 1115, 5101, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 3.216, 
3.401 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable disability rating for his 
service-connected diabetic retinopathy, and an earlier 
effective date for the allowance of additional benefits for a 
dependent.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.    

In particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated March 25, 
2008, including evidence showing that "your service-
connected condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his increased rating claim and was 
advised of the provisions relating to the VCAA in a letter 
dated March 20, 2007, as well as in the above-referenced 
March 2008 letter.  Specifically, the Veteran was advised in 
the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers.  The letters indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claim.  With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The March 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the March 2008 VCAA letter, page 3.  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in both the March 2007 and 
March 2008 letters.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the March 2007 and March 2008 letters from the 
RO.  These letters detailed the evidence considered in 
determining a disability rating, including "[n]ature and 
symptoms of the condition; [s]everity and duration of the 
symptoms; and [i]mpact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.                      See Vazquez-Flores, 22 Vet. 
App. at 43-44.

Relying on guidance from the VA Office of the General 
Counsel, the Board finds that the Vazquez-Flores decision 
does not apply to the Veteran's increased rating claim, as it 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. §§ 
5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding, as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim in April 2007.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2008 VCAA letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in a June 
2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

With respect to the Veteran's claim of entitlement to an 
earlier effective date, in Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the effective date 
issue here on appeal.  The facts in this case, which involves 
the assignment of an effective date, are not in dispute.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  Specifically, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.   See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and his post-service VA and private 
treatment records.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA eye 
examination in April 2007.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination, and rendered an 
appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination report is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined an opportunity for a personal hearing as to 
the issues currently on appeal.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected non-proliferative diabetic 
retinopathy.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The Board initially notes that the regulations for the rating 
of eye disabilities were recently amended.  However, the new 
rating criteria are applicable to applications for benefits 
received by VA on or after December 10, 2008.  As the 
Veteran's appeal for an increased initial disability rating 
stems from the April 2007 rating decision granting service 
connection, the new eye regulations and rating criteria are 
not for application in the present case.  See Notice, 73 
Fed.Reg. 66544 (November 10, 2008).
The Veteran is currently assigned a noncompensable (zero 
percent) disability rating for his service-connected diabetic 
retinopathy by analogy to former 38 C.F.R. § 4.84a, 
Diagnostic Codes 6099-6006 [retinitis].  See 38 C.F.R. § 4.27 
(2009) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]; see 
also 38 C.F.R. § 4.27 [unlisted disabilities requiring rating 
by analogy will be coded first the numbers of the most 
closely related body part and "99"].

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.

Diagnostic Code 6006 dictates that retinitis is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.

With regard to impairment of central visual acuity, former 
Diagnostic Code 6079 allows for a 10 percent disability 
rating when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40.  A noncompensable disability rating is assigned 
where corrected vision in both eyes is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

With regard to impairment of field vision, former Diagnostic 
Code 6080 allows for a 10 percent disability rating when 
field vision is limited to 60 degrees but not 45 degrees in 
one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Analysis

The Veteran seeks an increased disability rating for his 
service-connected diabetic retinopathy, which is currently 
evaluated as zero percent disabling under former Diagnostic 
Code 6006.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 6006.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Board finds that employment of Diagnostic Code 6006 is 
appropriate in the instant case.  Though the Veteran does not 
have retinitis, retinopathy is undoubtedly a disease of the 
retina.  Another diagnostic code pertaining to a disease of 
the retina is Diagnostic Code 6008 [retina, detachment of], 
but such employs the same rating criteria as Diagnostic Code 
6006.  Accordingly, changing codes from 6006 to 6008 would 
not afford the Veteran any further benefit. 

The Board has also considered rating the Veteran's 
retinopathy under former Diagnostic Code 6011, which provides 
for a 10 percent rating for disability of the retina, with 
localized scars, atrophy, or irregularities, centrally 
located, with irregular, duplicated enlarged or diminished 
image (either unilateral or bilateral).  Crucially, the 
evidence of record does not demonstrate that the Veteran 
experiences any irregular, duplicate, enlarged, or diminished 
images.  Indeed, the Veteran specifically denied any visual 
complaints at his April 2007 VA examination.  The examination 
report notes that there were no right or left eye visual 
symptoms and no history of congestive or inflammatory 
glaucoma. The Veteran did not have keratoconus or diplopia.   
Accordingly, Diagnostic Code 6011 also does not avail the 
Veteran, and will be discussed no further.  

The Board can identify nothing in the evidence to suggest 
that a diagnostic code other than former Diagnostic Code 6006 
would be more appropriate.  There is no indication in the 
competent medical evidence that the Veteran's retinas are 
detached, that he evidences glaucoma or any of the other eye 
problems listed in the rating criteria.  In addition, as 
there is no evidence suggesting impairment of ocular muscle 
function, the provisions of former Diagnostic Code 6090 are 
also not for application.  The Veteran has not requested that 
another diagnostic code should be used.  

As noted in the Introduction above, the Veteran does have a 
chorioretinal scar of the left eye, but such has been 
separately service-connected by the RO.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under former Diagnostic Code 6006, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Mittleider concerns

The medical evidence of record indicates that the Veteran has 
additional eye disabilities, to include cataracts, mild 
nuclear sclerosis, atrophy of the right eye retinal pigment 
epithelium (RPI), and scattered dot-blot hemorrhages in both 
eyes.  See a February 2007 letter from Dr. L.A.H, and the 
April 2007 VA examiner's report.  These other eye 
disabilities have not been service-connected.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record is 
unclear in distinguishing between symptoms caused by the 
Veteran's nonservice-connected eye disabilities versus those 
caused by his service-connected diabetic retinopathy.  
Accordingly, for the purposes of this decision, all of the 
Veteran's symptoms will be considered to be related to his 
service-connected diabetic retinopathy in the adjudication of 
the claim.  See Mittleider, supra.  

Schedular rating

As noted above, Diagnostic Code 6006 instructs to rate the 
Veteran under the diagnostic codes for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6006 (2008).  This diagnostic code 
specifically provides for a rating between 10 and 100 percent 
with a minimum 10 percent during active pathology.  Upon 
reviewing the evidence of record, the Board concludes that 
the evidence shows active eye pathology with symptoms such as 
dot-blot hemorrhages and RPI.  Accordingly, a minimum 10 
percent rating is warranted throughout the course of this 
appeal.  

With respect to impairment of visual acuity, the April 2007 
VA examiner indicated that the Veteran's right eye corrected 
vision was 20/20-2 for far vision, and 20/20 for near vision.  
The Veteran's left eye corrected vision was 20/20-2 for far 
vision, and 20/20 for near vision.  See the April 2007 VA 
examiner's report, pages 2 and 3.  In a subsequent February 
2008 letter, Dr. L.A.H. indicated that the Veteran's visual 
acuity was correctable to 20/20 in the right eye and 20/15 in 
the left eye.              See the February 5, 2008 letter 
from Dr. L.A.H.  These measurements translate to a 
noncompensable disability rating based on impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  Accordingly, the criteria for a rating in excess 
of the 10 percent assigned are not warranted under these 
criteria.  

The Board notes that a compensable rating for the service-
connected diabetic retinopathy is also not available under 38 
C.F.R. § 4.84a, Diagnostic Code 6080, pertaining to 
impairment of field of vision, as no visual field defect is 
demonstrated upon examination during this appeal period.  
Indeed, at the April 2007 VA examination, neither the Veteran 
nor the VA examiner reported any visual symptoms of the left 
or right eye.  As noted above, the Veteran specifically 
denied any visual complaints.  See the April 2007 VA 
examiner's report, page 1.  The reports of Dr. L.A.H. 
similarly make no reference to any deficiency in peripheral 
vision.  Accordingly, the criteria for a rating in excess of 
the 10 percent assigned are not warranted under these 
criteria. 

During the appeal period, the Veteran has not complained of 
eye pain, nor has he alleged or demonstrated any abnormal 
rest-requirements or episodic incapacity associated with the 
his service-connected retinopathy.  Indeed, the April 2007 VA 
examiner specifically noted that the Veteran has had "no 
periods of incapacitation due to eye disease."  See the 
April 2007 VA examiner's report, page 2.  Indeed, Dr. L.A.H. 
specifically determined that the Veteran's eyes showed no 
evidence of neovascularization or clinically significant 
macular edema, and there is no indication that the Veteran 
requires "laser [surgery] at the present time."                   
See the February 5, 2008 letter from Dr. L.A.H. 

For these reasons, the assignment of a disability rating in 
excess of the minimum 10 percent rating under former 
Diagnostic Code 6006 and the accompanying Note is not 
warranted.  Accordingly, a 10 percent disability rating for 
the Veteran's service connected retinopathy is granted.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected diabetic retinopathy has not changed 
appreciably since the Veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a rating in excess of 10 percent at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating is warranted for the entire period from the date of 
service connection, March 9, 2006.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.  

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's diabetic 
retinopathy.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's retinopathy manifests in mild visual impairment 
that is corrected to 20/20 in both eyes.  Such symptomatology 
is specifically contemplated under the eye disability ratings 
criteria for the currently-assigned noncompensable rating.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.

The Board therefore has determined that referral of the 
Veteran's diabetic retinopathy for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  While the 
record reflects that the Veteran is not currently working, 
the evidence does not suggest that he cannot work because of 
his service-connected retinopathy.  On the contrary, the 
April 2007 examination report notes that he retired as a 
mechanic because of age or duration of work.  It was noted 
that the Veteran's eye disability has no significant 
occupational effects and no effects on usually daily 
activities.  Furthermore, the Veteran has not alleged that he 
cannot work because of this disability.  Accordingly, the 
Board concludes that a claim for TDIU has not been raised by 
either the Veteran or the record. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence supports 
a 10 percent rating, but no higher, for the Veteran's 
service-connected diabetic retinopathy.  To this extent, the 
benefit sought on appeal is granted.

2.  Entitlement to an effective date earlier than May 15, 
2007 for the award of additional benefits for a dependant 
spouse. 

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).

Additional compensation on account of dependents

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluations specified by law for the purpose shall 
be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f) (West 2002).  An additional amount of compensation 
may be payable for a spouse, child, and/or dependent parent 
where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  
38 U.S.C.A. § 1115 (West Supp. 2009); 38 C.F.R. § 3.4(b)(2) 
(2009).  

The effective date for payment due to a claimant based on 
dependency shall be the latest of: (1) the "date of claim"; 
(2) the date dependency arises; (3) the effective date of the 
qualifying disability, so long as evidence of dependency is 
received by VA within one year of notification of such 
rating; or (4) the date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b) (2009).  The "date of claim" 
includes the "date notice is received of the dependent's 
existence, if evidence is received within 1 year of [VA's] 
request."  Id.  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  38 C.F.R. § 
3.31.

Analysis

The RO has assigned an effective date of  May 15, 2007 for 
the Veteran's award of additional benefits for a dependent 
spouse, based on the Veteran's submission of a completed VA 
Form 21-686c, "Declaration of Status of Dependents," on 
that date.  

The Veteran seeks an earlier effective date, in essence 
contending that entitlement to the award arose earlier.  He 
specifically asserts that he became entitled to the 
additional benefit on February 24, 2006-the effective date 
of his combined 30 percent disability rating.  See the 
Veteran's August 13, 2007 Notice of Disagreement.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of May 15, 
2007 is the earliest effective date assignable for the award 
of additional benefits for a dependent spouse as a matter of 
law.

Background

The Board initially notes that in January 1993, the Veteran 
submitted a VA Form 21-686c indicating marriage to his spouse 
in August 1991.  See the Veteran's January 27, 1993 
Declaration of Status of Dependents.

In a March 2006 rating decision, the Veteran's combined 
disability rating was increased to 30 percent, effective 
February 24, 2006.  Therefore, as correctly argued by the 
Veteran's representative [see the January 27, 2010 Informal 
Hearing Presentation], February 24, 2006 is the date upon 
which the Veteran's disability rating was potentially 
eligible for additional compensation for a dependent.           
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  However, VA 
needed to receive the Veteran's information regarding his 
dependents within one year of notification of this rating 
decision to assign an effective date of February 24, 2006.

The Veteran was notified of the RO's March 2006 rating 
decision in an April 3, 2006 letter.  In that letter, the 
Veteran was specifically informed that he "may be eligible 
to receive an additional benefit for [his] dependent(s)," 
and that before VA could pay these additional benefits, he 
must send a fully completed VA Form 21-686c, "Declaration of 
Status of Dependents," which was enclosed with the notice 
letter.   

Crucially, the April 2006 letter also indicated that the VA 
may be able to pay these additional benefits "from the date 
we received your claim [i.e. February 24, 2006], if we 
receive the information or evidence within one year from the 
date of this letter and we decide that you are entitled to VA 
benefits."  If the VA does not receive the evidence "within 
one year from the date of this letter, [VA] can only pay you 
from the date we receive the evidence."  See the April 2006 
letter from the RO, page 3.  

A subsequent letter, dated April 27, 2007, specifically 
informed the Veteran that he was being paid as a "single 
veteran," and reminded him that if he had any additional 
dependents to claim, he should complete and return the 
enclosed VA Form 21-686c.  

A review of the claims file shows the RO did not receive a 
claim, application or complete up-to-date information to add 
the Veteran's spouse as a dependent until the Veteran 
submitted VA Form 21-686c on May 15, 2007.  See the Veteran's 
May 15, 2007 "Declaration of Status of Dependents."  

Discussion

Initially, the Board notes first that the effective date for 
the award of additional compensation cannot be the date of 
the Veteran's marriage in 1991, or the date dependency arose, 
which also would have been the date of his marriage, because 
the Veteran did not have a disability rating in effect at 
that time in excess of 30 percent.  Therefore, he was not 
entitled to additional compensation for dependents at that 
time.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The Veteran became potentially entitled to additional 
compensation for dependents on February 24, 2006.  38 C.F.R. 
§ 3.4(b)(2).  While the RO asked the Veteran to submit 
additional information in response to the April 2006 notice 
letter, the RO did not receive such information within a 
year.  Thus, even though February 24, 2006, is the effective 
date of the qualifying disability rating under 38 C.F.R. § 
3.401(b)(3), the RO did not receive from the Veteran, within 
a year of notification of the rating action awarding the 30 
percent rating, certain information which the RO needed in 
order to award the Veteran the additional compensation.

The Board acknowledges that the Veteran notified the VA of 
his marital status in 1993.  However, the RO had no 
verification that his marriage was still ongoing 
approximately thirteen years later in 2006 when the 
disability rating increase was granted.  See Sharp v. 
Shinseki, 23 Vet. App. 267, 276 (2009) [the status of 
dependents can be "ever changing"].  In that connection, 
the RO specifically informed the Veteran he could get paid 
additional benefits for any dependents he may have, and 
requested that he fill out a current VA Form 21-686c to 
provide the necessary information for the additional 
payments.  The Veteran did not do so until May 15, 2007.

Additionally, the Board notes that one of the essential 
pieces of information required for payment of additional 
compensation based on dependents was not provided until May 
15, 2007; namely, the Veteran's spouse's social security 
number.  Indeed, 38 C.F.R. §§ 3.204 and 3.216 require that 
the social security number of the dependent be provided in 
order for additional compensation to be paid.  Nothing in the 
records prior to May 15, 2007 provides the Veteran's spouse's 
social security number.

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the Veteran's updated VA Form 21-
686c was received by the RO was May 15, 2007.  38 C.F.R. § 
3.401(b)(1)(ii).  The date that dependency arose was in 
August 1991, which is the date that the Veteran married his 
spouse.  38 C.F.R.                        § 3.401(b)(2).  The 
effective date when the Veteran's combined rating was 
increased to at least 30 percent was February 24, 2006.  38 
C.F.R. § 3.401(b)(3).

Here, May 15, 2007 must be assigned as the effective date for 
the award of additional benefits based on a dependent spouse, 
as it is the date the Veteran submitted proof of dependents 
following the expired one-year window initiated by 
notification of his 30 percent combined rating.  Pursuant to 
38 C.F.R. § 3.31, the date of the commencement of payment of 
the Veteran's award for additional compensation for his wife 
as a dependent was the start of the month after the effective 
date, or, in this case, June 1, 2007.  38 C.F.R. § 
3.401(b)(4).

In this case, VA recognized the potential for additional 
benefits and forwarded the appropriate form to the Veteran.  
The Veteran was informed of the need to complete the form, 
and the time within which he needed to do so to obtain an 
effective date of February 24, 2006 for his award.  He was 
also specifically informed that he was being paid as a single 
veteran.  The Veteran did not submit the form with the 
requested evidence within one year of the request.

Whether the case is viewed as an incomplete application, an 
abandonment or a failure to submit an application in the form 
prescribed by the Secretary, the result is the same.  See 
Fleshman v. West, 138 F.3d 1429 (1998).  VA had inadequate 
information upon which to make a decision other than to award 
payment as a single Veteran and the Veteran failed to respond 
in a timely manner.  

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he was eligible 
for additional benefits for his dependent spouse before he 
filed his claim in May 2007, and that he should be 
compensated therefor.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this case based on its application of this law to the 
pertinent facts.

Thus, the evidence is against an effective date prior to May 
15, 2007, and a date of payment commencing on June 1, 2007, 
for an award of additional compensation benefits based on a 
dependent spouse.  Accordingly, for the reasons and bases 
discussed above, the Veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

A disability rating of 10 percent, but no greater, for 
service-connected non-proliferative diabetic retinopathy is 
granted, subject to the law and regulations governing the 
payment of VA benefits.

Entitlement to an effective date earlier than May 15, 2007 
for the award of additional benefits for a dependent spouse 
is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


